                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


TONY BURFORD,                                   :
                                                :       Case No. 19-cv-0577-JMY
               Plaintiff                        :
                                                :
       v.                                       :
                                                :
DELAWARE COUNTY,                                :
PENNSYLVANIA, ET AL.,                           :
                                                :
               Defendant                        :

                                               ORDER

   AND NOW, this 20th day of December, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 20), and all documents submitted in support thereof and in opposition thereto,

it is ORDERED that Defendants’ Motion is GRANTED in part and DENIED in part as follows:

   The Motion is GRANTED as to the following claims, which are DISMISSED WITH

PREJUDICE:

       (1) Plaintiff’s substantive due process claim asserted against all Defendants (Count II);

       (2) Plaintiff’s claim for conversion against Defendant Delaware County (Count VI);

       (3) Plaintiff’s Fifth, Eighth, and Fourteenth Amendment claims (Counts I, III-IV) asserted

       against Defendants Angela L. Martinez, Patricia Oreskovich, and Philip F. Pisani in their

       individual capacities; and

       (3) all claims asserted against Defendants Angela L. Martinez, Patricia Oreskovich, and

       Philip F. Pisani in their official capacities.

   In all other respects, the Motion is DENIED.
IT IS SO ORDERED.

                    BY THE COURT:

                    /s/ Judge John Milton Younge

                            Judge John Milton Younge
